Citation Nr: 0739856	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-16 953	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
October 9, 2002, for left knee retropatellar pain syndrome.  

2.  Entitlement to a rating in excess of 10 percent from 
October 1, 2003 through February 10, 2007, for left knee 
retropatellar pain syndrome.

3.  Entitlement to a rating in excess of 20 percent from 
February 11, 2007, for left knee retropatellar pain syndrome.

4.  Entitlement to a compensable rating prior to February 11, 
2007, for right knee retropatellar pain syndrome.

5.  Entitlement to a rating in excess of 10 percent from 
February 11, 2007, for right knee retropatellar pain 
syndrome.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to July 
1998. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
an increased rating to 10 percent for left retropatellar pain 
syndrome and denied a compensable rating for right 
retropatellar pain syndrome.  Subsequently, the RO has 
granted a temporary total rating under 38 C.F.R. § 4.30 for 
the veteran's left retropatellar pain syndrome.  The veteran 
moved to Georgia and her file is now in the jurisdiction of 
the Atlanta, Georgia RO.  In October 2005, the veteran 
testified before the undersigned Veterans Law Judge at Travel 
Board hearing at the Atlanta RO.  In July 2007, the Board 
remanded this case. 

In September 2006 correspondence, the veteran appears to 
raise the issues of an increased rating for left superficial 
peroneal sensory neuropathy and for a total disability rating 
based on individual unemployability.  The Board refers these 
issues to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to October 9, 2002, with regard to the left knee, 
the veteran demonstrated painful motion on flexion and 
extension, but not motion limited to 30 degrees on flexion or 
extension limited to 15 degrees, or the functional equivalent 
thereof; she also demonstrated slight lateral instability.  

2.  From October 1, 2003 through February 10, 2007, with 
regard to the left knee, the veteran demonstrated painful 
motion on flexion and extension, but not motion limited to 30 
degrees on flexion or extension limited to 15 degrees, or the 
functional equivalent thereof; she also demonstrated 
superficial tenderness with regard to a scar; she did not 
have lateral instability or subluxation.

3.  From February 11, 2007, with regard to the left knee, the 
veteran demonstrated painful motion on flexion and extension, 
but not motion limited to 30 degrees on flexion or extension 
limited to 15 degrees or the functional equivalent thereof; 
she did not have lateral instability or subluxation; she did 
not have a tender scar.

4.  Prior to February 11, 2007, with regard to the right 
knee, the veteran had painful and limited motion on flexion, 
but not extension; she did not have lateral instability or 
subluxation.

5.  From February 11, 2007, with regard to the right knee, 
the veteran had painful and limited motion on flexion, but 
not extension; she did not have lateral instability or 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a combined 30 percent rating prior to 
October 9, 2002, for left knee retropatellar pain syndrome 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.71a, Diagnostic Codes (DCs) 
5010, 5257, 5260, 5261 (2007).

2.  The criteria for a combined 30 percent rating from 
October 1, 2003 through February 10, 2007, for left knee 
retropatellar pain syndrome are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 
4.71a, DCs 5010, 5260, 5261, 7804 (2007).

3.  The criteria for a rating in excess of 20 percent from 
February 11, 2007, for left knee retropatellar pain syndrome 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, DC 5299-5010 (2007).

4.  The criteria for a 10 percent rating prior to February 
11, 2007, for right knee retropatellar pain syndrome are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.1, 4.7, 4.25, 4.59, 4.71a, DCs 5010, 5260 (2007).

5.  The criteria for a rating in excess of 10 percent from 
February 11, 2007, for right knee retropatellar pain 
syndrome, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.71a, DCs 5010, 
5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in August 2006 and January 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
August 2007.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected knee disabilities 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet .App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart V. 
Mansfield, __ Vet. App. __ (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable, i.e., 0 
percent rating is warranted if flexion is limited to no more 
than 60 degrees, a 10 percent rating requires flexion limited 
to no more than 45 degrees, a 20 percent rating to no more 
than 30 degrees, and a 30 percent rating to no more than 15 
degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating of 
0 percent is warranted if extension is limited to no more 
than 5 degrees, a 10 percent rating requires extension 
limited to no more than 10 degrees, a 20 percent rating to no 
more than 15 degrees, a 30 percent rating to no more than 20 
degrees, a 40 percent rating to no more than 30 degrees, and 
a 50 percent rating to no more than 45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. § 
4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257, as 
was done in this case.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).

Historically, service connection was granted for bilateral 
retropatellar pain syndrome in a December 1998 rating 
decision.  A non-compensable rating was assigned effective 
July 1998.  

In September 2001 correspondence, the veteran requested 
increased ratings.  Thereafter, VA and private medical 
records were received.  The private records show that in 
August 2001, the veteran was diagnosed as having tendonitis 
of the left knee.  VA records reflect that the veteran 
complained of having left knee pain the next month.  In 
addition, she complained of swelling and giving way.  She 
demonstrated some laxity to valgus stress testing which was 
more on the right than on the left.  Anterior-Posterior 
Drawer test was negative.  Lachman's test was +1 with a firm 
endpoint.  There was no evidence of degenerative joint 
disease on x-ray.  

In November 2001, the veteran was afforded a VA examination.  
She complained of bilateral knee pain and indicated that she 
had problems squatting and doing deep knee bends.  She 
reported that she had a knee brace for her left knee.  She 
reported having no knee instability, weakness, or loss of 
sensation.  Physical examination of the knees revealed 
moderate tenderness to palpation on the inferior pole of the 
patella.  There was no patellofemoral crepitus, pain with 
patellar grind, patellar tendon tenderness, or effusion.  
Strength was 5/5 in the quadriceps, bilaterally.  There was 
no anterior-posterior or varus valgus laxity.  There was no 
medial or joint line tenderness.  The assessment was 
bilateral anterior knee pain, most likely jumper's knee, 
without evidence of chondromalacia of the patella.  X-rays of 
both knees revealed no evidence of patellar tilt or 
incongruence of either knee.  On the left, there was a large 
joint effusion on the left and minimal osteoarthritic changes 
in the medial joint space.  

A July 2002 magnetic resonance imaging (MRI) revealed a tear 
of the anterior crusciate ligament (ACL) as well as 
degenerative changes at both menisci, but no evidence of a 
meniscal tear.  July 2002 range of motion testing of the left 
knee revealed active range of motion from 5 degrees of 
recurvatum to 120 degrees of flexion.  There was mild laxity 
to varus stress, but not to valgus stress.  There was no 
laxity to anterio-posterior stress.  McMurray's and Aply's 
compression were equal.  She was noted to have a possible 
meniscus tear.  By August 2002, it was determined that the 
veteran did have an ACL tear. 

In October 2002, the veteran underwent ACL bone patella 
reconstruction on her left knee with subsequent follow-up and 
physical therapy.  She was assigned a temporary total rating 
from October 9, 2002 to January 31, 2003.  

Thereafter, the veteran continued to complain of having left 
knee pain.  October 2003 electromyography revealed evidence 
of a left superficial peroneal sensory neuropathy.  The Board 
notes that this disability is separately service-connected 
and not under consideration with the current appeal.  

December 2003 x-rays of the left knee revealed evidence of a 
prior ACL repair as well as a small suprapatellar effusion.  
In April 2003, the veteran had trace effusion, but was stable 
to anterior-posterior and varus-valgus stress tests.  She had 
no evidence of pivot.  There was no medial or lateral joint 
line tenderness.  She had decreased sensation along the 
dorsum of the foot.  She also had elicitable paresthesias 
with progression around the fibular head on the left.  She 
had 4+-5/5 strength of her quadriceps.  The diagnosis was 
status post left ACL reconstruction with bone-patellar 
tendon-bone autograph 6 months ago, now with superficial 
peroneal nerve paresthesias.  

In June 2004, the veteran was afforded a VA examination.  At 
that time, the veteran reported using a left knee brace 
occasionally and having pain in the front and back part of 
her left knee.  He had stiffness and swelling, but no heat, 
redness, instability, or locking.  She stated that with 
repetitive use, she developed stiffness and pain.  She 
indicated that she had problems using stairs and could not 
run or jump.  Physical examination revealed range of motion 
from zero to 90 degrees with no pain.  However, flexion 
beyond 90 degrees (to 115 degrees) caused pain.  She had an 
11 centimeter incision which was not painful.  She had a good 
endpoint on Lachman's maneuver.  She had no pivot shift.  She 
had no medial or lateral laxity or gross instability.  
Posterior drawer was negative.  The veteran had normal 
patellofemoral tracking with no effusion.  There was no focal 
joint line tenderness.  However, there was tenderness to 
palpation over the anterior incision.  There was no skin 
dimpling or puckering of the skin from the incision.  There 
was no induration of the incision.  The veteran was 
neurovascularly intact in the left lower extremity and there 
was intact sensation to light touch in the left leg.  The 
diagnosis was left knee instability, status post ACL 
reconstruction with persistent left anterior knee pain.  The 
examiner stated that due to pain, there was a 20 percent 
limitation in range of motion due to pain.  There was no 
weakened movement or excess fatigability.  There was neither 
incoordination nor pain on motion.  

In August 2004, the veteran was afforded another VA 
examination.  The veteran reported that she had pain and 
occasional swelling.  She denied having redness, heat, 
instability, or locking.  She indicated that she had fatigue 
with prolonged walking on both sides, more so on the right 
side.  She reported that she had flare-ups with squatting and 
kneeling.  She reported pain and some swelling.  Physical 
examination of the right knee revealed 135 degrees of passive 
arc of motion without pain.  Repetitive arcs of motion showed 
zero to 130 degree arc of motion without any significant 
evidence of pain on inspection.  She was stable ligamentously 
in all planes.  She showed tenderness to palpation at the 
medial and lateral retinacular of the patella, no significant 
joint line pain.  There was negative Lachman and McMurray's 
tests.  The assessment was chondromalacia patella with medial 
and lateral retinacular tenderness to palpation.  The 
examiner found that her range of motion was mildly limited by 
fatigue and would suggest that her range of motion was 
limited approximately 5 additional degrees by repetitive 
motions.  

In August 2004, it was noted that the veteran had arthritic 
changes in both knees.  Degenerative joint disease of both 
knees was shown.  In September 2004, the veteran reported 
that there was pain, but no locking or giving way of the left 
knee. 

In February 2005, the veteran had increasing pain in the left 
knee.  The veteran exhibited moderate effusion.  There was no 
warmth or redness.  She could flex to 45 degrees with pain.  
There was no instability.  

In February 2007, the veteran was afforded another VA 
examination.  At that time, the veteran described having 
flare-ups of pain in both knees which was caused by cold 
weather and happened a couple of times a year.  They would 
last for about 3 days and were relieved by sleep and rest.  
During those times, she was unable to stand for any length of 
time.  She reported that she wore neoprene knee sleeves 3 to 
4 days out of the week.  She no longer wore a hinged knee 
brace for the left knee.  She did not use assistive devices 
for ambulation.  Physical examination of the left knee 
revealed no significant effusion.  She had tenderness to 
palpation at the medial joint line, lateral joint line, and 
anteriorly.  Range of motion in the left knee was from zero 
to 120 degrees.  She had pain at 110 degrees of flexion.  
After repetitive motion, flexion was limited to 100 degrees.  
The knee was stable to varus and valgus stress tests.  Drawer 
testing was negative.  McMurray's test produced pain on both 
sides of the knee, but no palpable click.  Right knee 
examination showed no significant effusion.  There was 
tenderness to palpation on the medial and lateral joint 
lines, only mild tenderness anteriorly.  Range of motion was 
from zero to 130 degrees with pain at 120 degrees.  After 
repetitively motion, se could flex actively to 125 degrees.  
The right knee was stable to varus and valgus stress test at 
zero and 30 degrees of flexion.  Lachman's, anterior and 
posterior Drawer tests were all negative.  McMurray's test 
produced mild pain medially and laterally, but there was no 
palpable click.  There was objective evidence of pain during 
range of motion tests, especially with the left knee.  With 
ambulation, the veteran had a normal upright gait with heel 
to toe gait on both sides.  The veteran's gait was somewhat 
slow.  X-rays revealed previous ACL reconstruction with 
metallic screws in both the femur and the tibia of the left 
knee.  There was also a metallic staple in the tibia.  There 
were no significant arthritic changes.  There was evidence of 
patellar tendon harvest from the patella.  The right knee x-
rays showed no significant arthritic changes.  A January 2007 
MRI revealed possible ACL graft failure, but the ACL was 
stable on the examination.  The assessment was left knee 
status post ACL reconstruction with no significant arthritic 
changes and no pathology of the right knee.  


A Rating in Excess of 10 Percent Prior to October 9, 2002, 
for Left knee Retropatellar Pain Syndrome

A review of the record reflects complaints of pain and 
diagnosis of tendonitis.  She exhibited some laxity to valgus 
stress testing which was not shown prior to and after the 
November 2001, such as on the July 2002 evaluation.  The July 
2002 MRI revealed an ACL tear, which was later repaired.  The 
July 2002 range of motion testing of the left knee revealed 
active range of motion from 5 degrees of recurvatum to 120 
degrees of flexion.  

In evaluating the left knee, the veteran has been assigned a 
10 percent rating based essentially on painful motion.  The 
Board notes that the veteran had painful motion on both 
extension and flexion, both directions showed motion 
limitation.  As such, a separate 10 percent rating is 
warranted under both DC 5260 and DC 5261.  However, the 
veteran did not have motion limited to 30 degrees on flexion 
or extension limited to 15 degrees, or the functional 
equivalent thereof, even considering DeLuca.  

In addition, the veteran had arthritis on x-rays.  Therefore, 
DC 5257 must also be considered.  The Board notes that the 
veteran demonstrated slight lateral instability in light of 
the laxity on stress testing.  Thus, a 10 percent rating was 
warranted under DC 5257.

Therefore, the veteran is entitled to separate 10 percent 
ratings under DC 5260, DC 5261, and DC 5257, for the time 
period prior to October 8, 2002, for left knee disability.  
The combined rating is 30 percent per 38 C.F.R. § 4.25.


A Rating in Excess of 10 Percent from October 1, 2003 through 
February 10, 2007, for Left Knee Retropatellar Pain Syndrome

The Board finds that the prior assigned separate 10 percent 
ratings under DCs 5260 and 5261, remain warranted during this 
timeframe.  However, the veteran did not have motion limited 
to 30 degrees on flexion or extension limited to 15 degrees, 
or the functional equivalent thereof, even considering 
DeLuca.  Therefore, higher ratings were not warranted.  At 
worse, the veteran had painful extension and flexion limited 
to 45 degrees considering those factors.  

However, a 10 percent rating under DC 5257 was no longer 
warranted as the veteran did not demonstrate slight lateral 
instability.  Although instability was noted under the 
diagnosis portion of the June 2004 examination, it was not 
shown objectively on that examination or on the other 
evaluations.  However, the veteran did have tenderness to 
palpation over the anterior incision which was the result of 
her ACL surgery.  A 10 percent rating is assigned for scars 
which are superficial and painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The Board finds that this 
criteria was met.  However, a higher rating based on any 
scarring is not met as the veteran only exhibited the 
superficial tenderness.  See 38 C.F.R. § 4.118, DCs 7800-
7805.

Therefore, the veteran is entitled to separate 10 percent 
ratings under DC 5260, DC 5261, and DC 7804, for the time 
period from October 1, 2003 through February 10, 2007, for 
left knee disability.  The combined rating is 30 percent per 
38 C.F.R. § 4.25.


A Rating in Excess of 20 Percent from February 11, 2007, for 
Left Knee Retropatellar Pain Syndrome

The veteran was examined in February 2007.  Considering 
DeLuca factors including pain and repetitive motion, flexion 
was limited to 100 degrees.  However, no pain or limitation 
of extension was demonstrated.  Stability testing was 
negative.  

The veteran has been assigned a 20 percent rating from 
February 11, 2007, under DC 5299-5010.  The Board finds that 
a higher rating on another basis is not warranted.  In that 
regard, a 10 percent rating would be warranted based on 
painful flexion, however, since the veteran does not have 
motion limited to 30 degrees on flexion or the functional 
equivalent thereof, a higher rating is not warranted.  
Likewise, the Board accepts the veteran's general complaints 
of pain so that a 10 percent rating based on painful motion 
on extension, with no actual motion limitation to warrant a 
higher rating would be warranted.  However, there was no 
instability and no pain with regard to scarring, so separate 
ratings under DCs 5257 and 7804 were not warranted.  The 
combined rating for painful/limited motion on flexion and 
extension under Cs 5260 and 5261 is 20 percent per 38 C.F.R. 
§ 4.25, the same rating as has already been assigned.  
Therefore, a higher rating is not warranted.  


A Compensable Rating Prior to February 11, 2007, for Right 
Knee Retropatellar Pain Syndrome

The veteran complained of right knee pain from the date of 
claim.  Range of motion testing was performed in 2004.  She 
had painful limited motion on flexion, but not extension.  
Therefore a 10 percent rating is warranted under DC 5260.  A 
higher rating is not warranted as motion was not limited to 
30 degrees or the functional equivalent thereof.  There was 
no instability or subluxation, so a separate rating under DC 
5257 is not warranted.  


A Rating in Excess of 10 Percent from February 11, 2007, for 
Right Knee Retropatellar Pain Syndrome

When the veteran was examined in February 2007, the veteran 
still exhibited pain on flexion.  There was no pain noted on 
extension nor was limitation demonstrated.  No lateral 
instability or subluxation was demonstrated.  A higher rating 
under DC 5260 is not warranted as motion was not limited to 
30 degrees or the functional equivalent thereof.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a combined rating of 30 percent for 
left knee disability for the time period prior to October 9, 
2002; a combined rating of 30 percent for left knee 
disability for the time period from October 1, 2003 through 
February 10, 2007; and a 10 percent rating for right knee 
disability for the time period prior to February 11, 2007; 
however, the preponderance of the evidence is against a 
rating in excess of 20 percent for left knee disability for 
the time period from February 11, 2007, and for a rating in 
excess of 10 percent for right knee disability for the time 
period from February 11, 2007.






ORDER

A combined 30 percent rating prior to October 9, 2002, for 
left knee retropatellar pain syndrome is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A combined 30 percent rating from October 1, 2003 through 
February 10, 2007, for left knee retropatellar pain syndrome, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A rating in excess of 20 percent from February 11, 2007, for 
left knee retropatellar pain syndrome is denied.

A 10 percent rating prior to February 11, 2007, for right 
knee retropatellar pain syndrome is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent from February 11, 2007, for 
right knee retropatellar pain syndrome, is denied.  



______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


